internal_revenue_service number release date index number --------------------- ------------------- --------------------------- ---------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ----------------- telephone number -------------------- refer reply to cc fip b03 plr-113027-16 date date legend parent ----------------------------------------------------------- --------------------------- subsidiary ----------------------------------------------------------- ------------------------------ subsidiary subsidiary investment fund law firm law firm law firm accounting firm state city hotel date ------------------------------ ----------------------- ------------------------------------- ------------------------- ------------------------------- --------------------------- --------------------------- ------------- --------------------------------- ------------------------- ------------------- plr-113027-16 year year month ------ ------ ------------ dear ---------------- this ruling responds to a letter dated date submitted on behalf of parent and subsidiary collectively taxpayers taxpayers request an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to jointly make an election under sec_856 of the internal_revenue_code to treat subsidiary as a taxable_reit_subsidiary trs of parent effective date facts parent was formed on date as a corporation under the laws of state parent has not yet filed an initial federal_income_tax return parent intends to elect to be treated for federal_income_tax purposes as a real_estate_investment_trust reit under sec_856 by filing form 1120-reit u s income_tax return for real_estate_investment_trusts subsidiary was formed on date as a limited_liability_company under the laws of state subsidiary filed a form_8832 entity classification election on which subsidiary elected to be classified as a corporation for federal_income_tax purposes effective date subsidiary is a wholly-owned subsidiary of parent taxpayers intended to file a form_8875 taxable_reit_subsidiary election to treat subsidiary as a trs of parent effective date taxpayers represent that they intended to make the trs election to comply with the lodging exception for rents_from_real_property under sec_856 taxpayers further represent that had they timely filed form_8875 subsidiary would otherwise qualify as a trs of parent under sec_856 subsidiary is a state limited_liability_company subsidiary is wholly-owned by subsidiary and is treated as a disregarded_entity for tax purposes subsidiary is a state limited_liability_company subsidiary is wholly-owned by parent and is treated as a disregarded_entity for tax purposes parent subsidiary subsidiary and subsidiary were formed by and are managed by investment fund a limited_partnership organized under the laws of state investment fund is an investment fund focused on real_estate including hotels to facilitate the acquisition of the hotel in city investment fund engaged law firm to draft the incorporation documents for parent subsidiary subsidiary and subsidiary investment fund engaged law firm to represent subsidiary in the acquisition investment fund also engaged law firm to draft the lease of the hotel by subsidiary plr-113027-16 to subsidiary to determine the amount of rent to be paid for the lease of the hotel investment fund engaged accounting firm to perform a transfer_pricing_study none of law firm law firm or accounting firm collectively advisers filed or recommended filing a trs election for subsidiary taxpayers represent that advisers each focused narrowly on their respective portion of the acquisition and consequently taxpayers neglected to file form_8875 to make subsidiary a trs of parent at subsidiary 1’s formation on date in month of year accounting firm began to prepare taxpayers’ returns for the year tax_year accounting firm asked taxpayers for a copy of subsidiary 1’s executed form_8875 investment fund and taxpayers searched their files for form_8875 but could not locate it taxpayers determined that they had not filed form_8875 with the service and thus had not elected to make subsidiary a trs of parent investment fund contacted law firm to discuss how to correct the failure_to_file form_8875 because the desired effective date of date for taxpayers’ trs election precedes the discovery of the oversight by more than months and days form_8875 cannot be timely filed with an effective date of date law firm advised investment fund to seek an extension of time to file taxpayers’ trs election under sec_301_9100-1 and sec_301_9100-3 pursuant to law firm 3’s advice taxpayers request an extension of time to file form_8875 taxpayers represent that notwithstanding the lack of a timely trs election for subsidiary parent’s articles of incorporation the legal name of subsidiary and the ownership structure demonstrate an intention to treat parent and subsidiary as a reit and trs respectively since date no income_tax returns for parent or subsidiary have been filed investment fund represents that it intends to cause parent to file its year tax_return as a reit in support of their letter_ruling request taxpayers submitted affidavits from parent and subsidiary and accounting firm as sec_301_9100-3 requires taxpayers make the following additional representations the request for relief was filed by taxpayers before the failure to make the regulatory election was discovered by the irs granting the relief will not result in parent or subsidiary having a lower tax_liability in the aggregate for all years to which the election applies than they would have had if the election had been timely made taking into account the time_value_of_money taxpayers are not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 of plr-113027-16 the code at the time taxpayers requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory elections and related tax consequences taxpayers did not choose to not file the election taxpayers have not used hindsight to seek an extension of time to make the trs election no specific facts have changed since the due_date for making the election that makes this election advantageous to either parent or subsidiary law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement 2001_1_cb_716 the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for taxable years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the taxable_year however the effective date of the election depends on when the form_8875 is filed the instructions further provide that the effective date cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 through c sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that plr-113027-16 requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301 c ii provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion based on the information submitted and representations made we conclude that taxpayers have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat subsidiary as a trs of parent effective as of date accordingly taxpayers have days from the date of this letter to file their intended election plr-113027-16 this ruling is limited to the timeliness of the filing of form_8875 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether parent otherwise qualifies as a reit or whether subsidiary otherwise qualifies as a trs under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of parent and subsidiary is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect the ruling contained in this letter is based upon information and representations submitted by taxpayers and accompanied by a penalty of perjury statements executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office copies of this letter are being sent to your authorized representative sincerely __________________________ jason g kurth assistant to the branch chief branch office of the associate chief_counsel financial institutions and products enclosures copy of this letter copy for sec_6110 purposes cc
